                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA



                                                      Criminal No.   lAftrlOO?!
    (1) GORDON ERNST,
    (2)D0NNAHEINEL,
    (3) LAURA JANKE,
    (4) ALIKHOSROSHAHIN,
    (5) STEVEN MASERA,
    (6) MIKAELA SANFORD,
    (7) MARTIN FOX,
    (8) IGORDVORSKIY,
    (9) LISA "NIKI" WILLIAMS,
    (10) WILLIAM FERGUSON,
    (11) JORGE SALCEDO, and
    (12) JOVANVAVIC,


                       Defendants



                             GOVERNMENT'S MOTION TO SEAL
                                          INDICTMENT


        Pursuant to Fed. R. Crim. P. 6(e)(4), the United States of America hereby moves this

Court to direct that the Indictment, this Motion to Seal, the Court's order on this motion, the

docket sheet, and any other paperwork related to this matter, be sealed until the defendant makes

an appearance, waives his or her indictment, and pleads guilty. As grounds for this motion, the

Government states that Defendant is cooperating proactively in an active investigation.

Accordingly, public disclosure of these materials will jeopardize the ongoing investigation of

this case.
       The United States further moves, pursuant to General Order 06-05, that the United States

Attorney, through undersigned counsel, be provided copies of all sealed documents that the

United States has filed in this matter.

                                                     Respectfully submitted.

                                                     ANDREW B.LELLING
                                                     Unitfcd
                                                        ittd States P
                                                                    Attorney

                                               By:      Ia        '
                                                     ERIC S. ROSEN
                                                     Assistant U.S. Attorney

                                                     Date: March 5, 2019
